DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure, as filed, is objected to because of the following informalities: 
Page 3 line 23 recites “positions of he J-SLOT cycle”
Page 4 line 9 recites “includes metinging orifices”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 line 4 and Claim 11 line 3 /4 recite “uphole slot profile and a downhole slot profile”. This is not supported within the originally submitted specification. The specification discloses “Profile forms a variety of uphole and downhole stops …” – Page 18 line 21 and “J-Profile having at least an uphole stop profile and a downhole stop” – Page 24 line 17-18 as submitted. The examiner is taking the understanding this is a typographic error. Clarification or correction is requested. Claim(s) 7-10 and 12-15 depend from claim(s) 6 and 11 and are therefore also rejected.
Claim(s) 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3-4 recites “having a J-Profile having at least an uphole stop profile and a downhole stop profile”. Claim 2 depends from claim 1, and therefore is also rejected.

The instant specification offers no additional information regarding a (uphole or downhole) profile within the J-Profile; only reciting “Profile forms a variety of uphole and downhole stops that can vary axially in length of the absolute position of the end-points or stops to dictate the different operations or phases of operation of the attached tools” – (Page 18 line 21). The examiner is taking the understanding that the J-slot comprises stopping points as illustrated in Fig 3 for an uphole direction (e.g. U1) and a downhole direction (e.g. D1 and D2). Clarification or correction is requested.
Claim(s) 4 and 5 depend from claim 3 and are therefore also rejected under indefiniteness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pringle et al. (USP 5,311,939).
Regarding claim 3, Pringle discloses

a J-Slot mandrel (#70) connected to the downhole tool and operable with the conveyance string (Col 5 line 44 “production string”) and extending axially (Fig 1) along the J-Slot housing, the J-Slot mandrel having a pin (#22) for following the J-Profile;
a selector housing (#33 or #34) coupled to the J-Slot housing, and a selector mandrel (#32) extending axially along the selector housing and coupled to the J-slot mandrel; and 
a mode controller (#30) for controlling the axial movement of the selector mandrel within the selector housing between a free movement setting (Col 5 line 31-36, #38 rotated) and a restrained movement setting (Fig 3) wherein in the free movement setting the pin moves substantially unimpeded along the J-Profile.
Regarding claim 4, Pringle discloses wherein: 
the downhole tool (#10) is in a wellbore (Col 3 line 52) and shiftable between at least two operating positions (retracted and expanded), and when the selector mandrel (#32) is in the free movement setting, the downhole tool is shiftable between the at least two operating positions (Col 5 line 36-64); 
and [wherein] the selector mandrel is in the restrained movement setting, the downhole tool is movable in the wellbore without shifting operating positions (Col 4 line 43-53 – “prevent the packer from inadvertently setting as it is moved downhole”).
Regarding claim 6, as best understood by the examiner in regard to the indefinite rejection above, Pringle discloses a J-Slot housing (#12) adapted for coupling 
a J-Slot mandrel (#70) extending axially (Fig 1) along the J-Slot housing [#12], the J-Slot mandrel having a pin (#22) for following the J-Profile (#24);
a selector housing (#33 or #34) coupled to the J-Slot housing, and a selector mandrel (#32) extending axially along the J-Slot housing and coupled (Fig 1) to the J-Slot mandrel; and
a mode controller (#30) for controlling the axial movement of the selector mandrel, between a substantially unimpeded setting (Col 5 line 31-36) and a restrained movement (Fig 3) of coupled J-Slot mandrel setting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pringle et al. (USP 5,311,939) alone.
Regarding claim 1, Pringle discloses a J-Slot mechanism mode selector for a downhole tool comprising:
a J-Slot housing (#12 support mandrel) having a J-Profile (#24) having at least an uphole stop profile (Fig 5A ‘start’) and a downhole stop profile (Fig 5a ‘end’ );

a selector housing (#33 knob via threads or 34 dogs engaging #17 groove) coupled to the J-Slot housing [#12], and 
a selector mandrel (#32 – housing) extending axially along the selector housing [#12] and coupled (Fig 1) to the J-Slot mandrel [#70]; and
a mode controller (#30 – locking/unlocking mechanism) for controlling (the axial movement of the selector mandrel within the selector housing between a free movement setting (Col 5 line 48 - #38 rotated) and a restrained movement setting (Fig 3 locked setting) wherein
in the free movement setting (Col 5 line 31-36, #38 rotated), the pin moves substantially unimpeded along the J-Profile; and 
in the restrained movement setting, the pin [#22] is locked (“dogs #34 locked in the groove #17 by the rotatable member #38 and the pin #22 locked in the start position (Fig 5a) of slot #24 preventing rotation of the mandrel #12” – Col 5 line 38-41) in a position along the J-Profile.
Pringle discloses the above the invention; however does not explicitly disclose wherein the J-Slot mandrel is movable axially therethrough of the J-Slot housing, but rather is disclosed on the outside of the housing. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design 
It is noted that the claim as written is not limiting the J-Slot mechanism mode selector to the downhole tool art, but rather only needs to be capable to be used in that field.
Allowable Subject Matter
Claim(s) 2, 5 and 7-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN201112876Y discloses a bayonet-type quick-lock and separate single-core electrical connector, which is composed of a pin connector (5) and a hole connector (6), and is characterized in that the pin connector (5) consists of a pin (1) and a bayonet (2) and spring (3), the outer circle of the pin (1) is provided with a step, the spring (3) and the bayonet (2) are installed on the outer circle of the pin (1), and the spring (3) is located on the bayonet (2) ). And the pin steps; the hole connector (6) is composed of a single socket, and a card hole (4) corresponding to the pin (2) on the needle connector is opened on the socket.


    PNG
    media_image1.png
    995
    661
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        17 Feb 2021